Case 14-09741        Doc 34     Filed 01/03/19     Entered 01/03/19 12:38:19          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-09741
         Razel O Gates

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/18/2014.

         2) The plan was confirmed on 05/09/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/28/2018, 09/28/2018.

         5) The case was dismissed on 11/02/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,920.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-09741      Doc 34        Filed 01/03/19    Entered 01/03/19 12:38:19                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $27,880.46
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                   $27,880.46


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,583.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,304.17
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,887.17

 Attorney fees paid and disclosed by debtor:                 $417.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 BARONS CREDITORS SERVICE CORP   Unsecured      2,328.00       2,561.95         2,561.95        153.20        0.00
 GREAT LAKES HIGHER EDUCATION    Unsecured      6,121.00     23,332.99        23,332.99       1,395.26        0.00
 ILLINOIS DEPT OF REVENUE        Priority             NA         105.00           105.00        105.00        0.00
 ILLINOIS DEPT OF REVENUE        Priority             NA            NA               NA            0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority             NA       8,364.00         8,364.00        580.29        0.00
 INTERNAL REVENUE SERVICE        Priority       9,064.88       9,657.56         9,657.56      9,657.56        0.00
 INTERNAL REVENUE SERVICE        Priority             NA       1,634.41         1,634.41      1,634.41        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA       6,529.57         6,529.57        390.43        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA       5,303.94         5,303.94        317.15        0.00
 JEFFERSON CAPITAL SYSTEMS       Secured        5,625.00       5,625.00         5,625.00      5,625.00     177.95
 LVNV FUNDING                    Unsecured         807.00        507.75           507.75          17.09       0.00
 ONCOAS09                        Unsecured         800.59           NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      5,916.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      4,384.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      3,288.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      1,844.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE            Unsecured      1,635.00            NA               NA            0.00       0.00
 SOURCE RECEIVABLES MANAGEME     Unsecured         594.00           NA               NA            0.00       0.00
 VISION FIN                      Unsecured         251.00           NA               NA            0.00       0.00
 VISION FIN                      Unsecured          50.00           NA               NA            0.00       0.00
 VISION FINANCIAL SERVICE        Unsecured         230.00           NA               NA            0.00       0.00
 ARNOLD SCOTT HARRIS             Unsecured         156.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY      Unsecured         642.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY      Unsecured         288.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY      Unsecured         285.00           NA               NA            0.00       0.00
 CAB SERV                        Unsecured          80.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-09741       Doc 34        Filed 01/03/19    Entered 01/03/19 12:38:19               Desc         Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim        Claim       Principal        Int.
 Name                                Class    Scheduled        Asserted     Allowed        Paid           Paid
 CAB SERV                         Unsecured          80.00             NA          NA            0.00         0.00
 CAPITAL ONE                      Unsecured         801.00             NA          NA            0.00         0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      9,290.00              NA          NA            0.00         0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      7,095.00              NA          NA            0.00         0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      6,829.00              NA          NA            0.00         0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      6,698.00              NA          NA            0.00         0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      5,410.00              NA          NA            0.00         0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      2,851.00              NA          NA            0.00         0.00
 JAY K LEVY & ASSOCIATES          Unsecured      2,000.00              NA          NA            0.00         0.00
 MBB                              Unsecured         161.00             NA          NA            0.00         0.00
 MCSI INC                         Unsecured         250.00             NA          NA            0.00         0.00
 US DEPARTMENT OF EDUCATION       Unsecured      9,634.00       49,164.90    49,164.90      2,939.95          0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal               Interest
                                                              Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00             $0.00                  $0.00
       Mortgage Arrearage                                        $0.00             $0.00                  $0.00
       Debt Secured by Vehicle                               $5,625.00         $5,625.00                $177.95
       All Other Secured                                         $0.00             $0.00                  $0.00
 TOTAL SECURED:                                              $5,625.00         $5,625.00                $177.95

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00                   $0.00
        Domestic Support Ongoing                              $0.00               $0.00                   $0.00
        All Other Priority                               $19,760.97          $11,977.26                   $0.00
 TOTAL PRIORITY:                                         $19,760.97          $11,977.26                   $0.00

 GENERAL UNSECURED PAYMENTS:                             $87,401.10            $5,213.08                  $0.00


 Disbursements:

        Expenses of Administration                               $4,887.17
        Disbursements to Creditors                              $22,993.29

 TOTAL DISBURSEMENTS :                                                                         $27,880.46




UST Form 101-13-FR-S (9/1/2009)
Case 14-09741        Doc 34      Filed 01/03/19     Entered 01/03/19 12:38:19            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/02/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
